Citation Nr: 0639726	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  04-12 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether a February 20, 1956 Regional Office (RO) decision 
denying service connection for peptic ulcers, diarrhea, 
residuals of malnutrition, frostbite of the feet, and 
athletes foot was clearly and unmistakably erroneous (CUE).

2.  Whether a November 19, 1971 RO decision denying service 
connection for malnutrition, ulcers, nerves, and pleurisy was 
clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945 and was held as a prisoner of war (POW) by German forces 
from December 1944 to April 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board notes that the February 1956 rating decision was 
somewhat vague on its denial of service connection for 
diarrhea.  That decision lists diarrhea at the top of the 
rating sheet as one of the issues, but does not list it at 
the bottom of the rating sheet as one of the denied claims.  
Regardless, that claim is deemed to have been denied by the 
February 1956 rating decision.  See Deshotel v. Nicholson, 
457 F.3d 1258, 1261 (Fed. Cir 2006) (holding that, when the 
veteran files more than one claim with the RO at the same 
time, if the RO acts on one of the claims, but fails to 
specifically address the other, the second claim is deemed 
denied, and the appeal period begins to run).  Consequently, 
the February 1956 is considered to have denied the veteran's 
claim for service connection for diarrhea.

In October 2006, the veteran, through his representative, 
filed a motion to advance his appeal on the docket.  In 
December 2006, the Board granted this motion.


FINDINGS OF FACT

1.  The facts as they were known at the time of the RO's 
rating decision of February 20, 1956 were correct.

2.  The statutory and regulatory provisions in effect at the 
time of the RO's rating decision of February 20, 1956, were 
correctly applied.

3.  The facts as they were known at the time of the RO's 
rating decision of November 19, 1971 were correct.

4.  The statutory and regulatory provisions in effect at the 
time of the RO's rating decision of November 19, 1971, were 
correctly applied.


CONCLUSIONS OF LAW

1.  The February 20, 1956 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2006).

2.  The November 19, 1971 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to claims of 
CUE.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  

Legal Criteria:

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of clear and unmistakable error.  See Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

In Cook v. Principi, 318 F.3d 1334 (2002), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a breach of a duty to assist does not constitute 
CUE and that "grave procedural error" does not render a 
decision of VA non-final. (That decision overruled Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), which had held to the 
extent that decision held that "grave procedural error" 
rendered a VA decision non-final.)  Citing Caffrey v. Brown, 
6 Vet. App. 377, 383 (1994), the Federal Circuit also noted 
that a CUE claim attacks a prior judgment based on an 
incorrect application of law or fact; however, an incomplete 
record, factually correct in all other respects, is not CUE.



CUE-February 1956 Rating Action

A February 20, 1956 rating decision denied the veteran's 
claims for service connection for peptic ulcers, diarrhea, 
residuals of malnutrition, frostbite of the feet, and 
athlete's foot.  The facts before the RO at the time of the 
February 1956 rating action included service medical records 
which included a July 1945 physical examination report, and 
an October 1945 discharge examination report.  Also of record 
was a January 1956 VA hospital discharge summary.

The July 1945 and October 1945 examination reports indicate 
that the veteran gave a history of malnutrition, diarrhea, 
and a problem of the feet.  Examination of the veteran on 
these occasions did not reveal any peptic ulcers, diarrhea, 
residuals of malnutrition, or any disability of the feet.  
The October 1945 examination report specifically states that 
the veteran's feet were normal.

The January 1956 VA discharge summary indicates that the 
veteran was admitted complaining of generalized abdominal 
burning and of intermittent diarrhea.  There had been no 
weight loss and the veteran felt that the pain or burning 
might be associated with increased nervous tension or worry.  
The report notes that the veteran's hospital course was 
essentially asymptomatic.  The report further indicates that 
the veteran did not have a peptic ulcer.  The diagnosis was 
psychophysiologic reaction suspected, manifested by abdominal 
pain and diarrhea.

The February 1956 rating action denied service connection for 
the veteran's claims on the basis that the claimed 
disabilities were not found when the veteran was hospitalized 
in January 1956.

Analysis:

At the time of the February 1956 RO decision that denied 
service connection for peptic ulcers, diarrhea, residuals of 
malnutrition, frostbite of the feet, and athletes' foot, the 
law provided that service connection may be granted for a 
disability due to a disease or injury which was incurred in 
or aggravated by active service.  38 C.F.R. § 3.77 (1956).  

As noted above, the January 1956 VA hospital report did not 
indicate that the veteran had peptic ulcers, diarrhea, 
residuals of malnutrition, frostbite of the feet, or 
athlete's foot as a result of service.  While the diagnosis 
indicates that the veteran might have diarrhea, it did not 
indicate that such would have been due to his military 
service.  The veteran essentially disagrees with how the RO 
weighed and evaluated the evidence in February 1956, and such 
does not support a CUE finding.  A valid claim of CUE 
requires more than a disagreement as to how the facts were 
weighed and evaluated.  See Crippen, supra.

Additionally, the veteran alleges that there was CUE because 
he should have been afforded a VA examination prior to the 
February 1956 RO decision, as required by 38 C.F.R. § 3.326.  
The Board notes that only the regulations in effect at the 
time of the February 1956 rating decision may be considered 
in determining whether there was CUE in the that decision.  
The regulation 38 C.F.R. § 3.326 did not exist at that time, 
and thus may not be considered in making a determination as 
to whether there was CUE in the 1956 rating decision.  

In February 1956, the regulation with respect to VA 
examinations was 38 C.F.R. § 3.76 (1956).  This regulation 
provided that if the development revealed that there is 
probability of a valid claim, an examination may be 
requested.  38 C.F.R. § 3.76 (1956) (emphasis added).  As 
such, there was no requirement at that time that the veteran 
be provided a VA medical examination to supplement the 
January 1956 VA hospitalization report.

The Board notes that the evidence of record at the time of 
the February 1956 rating decision, particularly the January 
1956 hospital report, provided sufficient information 
necessary to decide the veteran's claim.  Regardless, the 
Board notes that failure to provide an examination cannot 
constitute CUE.  See Cook, supra.

The Board finds that the RO correctly applied the governing 
legal authority in effect at the time of the February 1956 RO 
decision.  Considering the evidence available at the time of 
such decision, and the law then in effect, there is nothing 
to compel a conclusion, to which reasonable minds could not 
differ, that service connection for peptic ulcers, diarrhea, 
residuals of malnutrition, frostbite of the feet, or 
athlete's foot was warranted at that time.  There is no 
undebatable error of fact or law that would have manifestly 
changed the outcome.  

Therefore, the Board finds no CUE in the February 20, 1956 RO 
decision.  38 C.F.R. § 3.105(a).

CUE- November 1971 Rating Action

The November 19, 1971 rating decision denied the veteran's 
claims for service connection for malnutrition, ulcers, 
nerves and pleurisy.  The facts before the RO at the time of 
the November 1971 rating action included service medical 
records which included the July 1945 physical examination 
report, and the October 1945 discharge examination report.  
Also of record were the January 1956 VA hospital discharge 
summary, a September 1971 VA hospital admission report, and 
an October 1971 VA hospital examination report.

The September 1971 VA hospital report indicated that a 
September 1971 chest X-ray showed a small area of infiltrate 
in the right upper lobe that was consistent with a tubeculous 
process.  

On VA hospitalization in October 1971, the veteran was 
provided a medical examination.  On examination, the veteran 
said that his appetite was good, that he had no trouble with 
bowel movements, and that he had not had marked loss of 
weight.  The veteran was mentally cooperative and well 
oriented.  He seemed to be under tension.  The diagnoses were 
pulmonary tuberculosis, and rule out liver cirrhosis.

The November 1971 rating decision denied the veteran's claims 
on the basis that peptic ulcer and residuals of malnutrition 
treated during service were considered to be acute conditions 
which left no residual disability.  It further indicated that 
the veteran did not currently have nerves or pleurisy as a 
result of his service.



Analysis:

At the time of the November 1971 RO decision that denied 
service connection for malnutrition, ulcers, nerves, and 
pleurisy, the law provided:

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 C.F.R. § 3.303 (1971).  

As noted above, the medical evidence of record at the time of 
the November 1971 rating action did not indicate that the 
veteran had malnutrition, ulcers, nerves, or pleurisy as a 
result of service.  The veteran essentially disagrees with 
how the RO weighed and evaluated the evidence in November 
1971, and such does not support a CUE finding.  A valid claim 
of CUE requires more than a disagreement as to how the facts 
were weighed and evaluated.  See Crippen, supra.

Once again the veteran claims that there was CUE in the 
rating decision due to the failure of VA to obtain a VA 
examination report as required by 38 C.F.R. § 3.326.  The 
Board notes that this regulation, 38 C.F.R. § 3.326 (1971), 
provided that a VA examination would be authorized when there 
was evidence indicating a reasonable probability of a valid 
claim for disability compensation.  The Board notes that 
while such was authorized, the regulation did not state that 
such is required.  Additionally, the Board notes that the 
veteran was in fact provided a thorough medical examination 
while he was hospitalized by VA in October 1971, and the 
report of the examination was considered in the November 1971 
denial of the veteran's claims.  Regardless, the Board notes 
that failure to provide an examination does not constitute 
CUE.  See Cook, supra.

In this case the medical evidence of record at the time of 
the November 1971 rating decision did not indicate that the 
veteran had a current disability of residuals of 
malnutrition, ulcers, nerves, or pleurisy as a result of his 
military service.  The Board finds that the RO correctly 
applied the governing legal authority in effect at the time 
of the November 1971 RO decision.  Considering the evidence 
available at the time of such decision, and the law then in 
effect, there is nothing to compel a conclusion, to which 
reasonable minds could not differ, that service connection 
for malnutrition, ulcers, nerves, or pleurisy was warranted 
at that time.  There is no undebatable error of fact or law 
that would have manifestly changed the outcome.  

Therefore, the Board finds no CUE in the November 19, 1971 RO 
decision.  38 C.F.R. § 3.3105 (a).


ORDER

The February 20, 1956 RO decision denying service connection 
for peptic ulcers, diarrhea, residuals of malnutrition, 
frostbite of the feet, and athletes foot, did not contain 
CUE, and the veteran's claim is denied.

The November 19, 1971 RO decision denying service connection 
for malnutrition, ulcers, nerves, and pleurisy did not 
contain CUE, and the veteran's claim is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


